Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.           Newly submitted claims 16-17 are directed to an invention that is independent or distinct from the invention originally claimed and presented for the following reasons: for example, claim 7 which has originally presented and examined and newly submitted claims 16-17 are related as subcombinations disclosed as usable together in a single combination.  

     I.      Claim 7, drawn to an electrically driven device including a chassis having a rear wall and opening or cavities for receiving a batter unit and a motor and a printed circuit board fixed to a lateral side of the chassis, classified in B26B 19/288. 

     II.      Claims 16-17, drawn to an electrically driven device including two swinging arms defining a swinging bridge, classified in B26B 16/288. 

Claim 1 link(s) inventions I-II. The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s) 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
                             The inventions are distinct, each from the other because of the following reasons:
2.       Inventions I-II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, e.g., subcombination I has a separate utility such as it could be used without the above-mentioned feature set forth in invention II. Conversely, subcombination II has a separate utility such as it could be used without the above-mentioned feature set forth in invention I. See MPEP § 806.05(d).  
        It should be noted that the search for each individual invention may overlap but they do not coincide identically throughout. Therefore, the search for the elected invention may not be sufficient for the other non-elected inventions. Therefore, each individual invention includes a different filed of search. In addition, the text and subclass search that might be needed to look for a particular feature in one invention in not sufficient for finding another particular feature in other invention due to their divergent subject matter. In other words, each individual invention with at least a distinct feature has a separate status in the art and requires a different field of search. 
              Since applicant has received an action on the merits for the claims that have been originally examined, accordingly, claims 16-17 are withdrawn from consideration as being directed to a non-elected invention that has not been originally examined. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
3             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
4.         Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
           Regarding claim 15, “the center of the body of the battery unit” lacks antecedent basis. 

Claim Rejections - 35 USC § 102
5.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.          Claim 15 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Muraguchi et al. (6,430,813), hereinafter Muraguchi. Regarding claim 15, as best understood, Muraguchi teaches an electrically driven device comprising a housing 1 and a chassis 2, wherein the chassis comprises a plastic skeleton (col. 5, lines 20-22) for receiving an electric motor 4 having a first rotary drive shaft 12, a battery unit 3 (defined at least by one of the batteries 3; Fig. 2), and an oscillating body 6 having a second drive shaft 13, wherein a first longitudinal axis is defined arranged along the second drive shaft 13, wherein a second longitudinal axis is defined arranged along the first drive shaft 12, and a third longitudinal axis is defined arranged through the center of the body of the battery unit (or one of the batteries 3), wherein the second longitudinal axis and the third longitudinal axis are parallel and offset to one another. See Figs. 1-7 in Muraguchi.


Claim Rejections - 35 USC § 103
      7.        The following is a quotation of 35 U.S.C. 103 which forms the basis for   
       all obviousness rejections set forth in this Office action: 
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


8.       Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (6,568,083 A1), hereinafter Taniguchi, in view of Muraguchi. Regarding claims 1 and 15, Taniguchi teaches an electrically driven device comprising a housing 10 and a chassis (34, 35), wherein the chassis comprises a skeleton for receiving an electric motor 40 having inherently a first drive shaft (which located between the drive elements 42 for reciprocating the drive elements 42; Fig. 4A; as is evidenced in Figs. 5 and 8-9 in JP 4348836 B2), a battery unit 45, a printer circuit board (PCB) 46 and an oscillating body 42 having a second drive shaft (Fig. 4A), wherein a first longitudinal axis is defined arranged along the second drive shaft, wherein a second longitudinal axis is defined arranged along the first drive shaft (which is offset from the second longitudinal axis), and a third longitudinal axis is defined arranged through the center of the body of the battery unit 45, the second longitudinal axis and the third longitudinal axis are parallel offset to the first longitudinal axis. See Figs. 1-18 in Taniguchi. 
                Taniguchi does not explicitly teach that the skeleton is a plastic skeleton; and the second longitudinal axis is offset from the third longitudinal axis. However, Muraguchi teaches an electrically driven device including a housing 1 and a plastic skeleton 2 (col. 5, lines 20-22) for receiving an electric motor 4 and a battery unit 3 (defined at least by one of the batteries 3; Fig. 2). Muraguchi also teaches an oscillating body 6 having a second drive shaft 13 (Fig. 1), wherein a first longitudinal axis is defined arranged along the second drive shaft 13, wherein a second longitudinal axis is defined arranged along a first drive shaft 12 of the motor 4 and a third longitudinal axis is defined arranged through the center of the body of the battery unit 3 (or one of the batteries 3), the second longitudinal axis and the third longitudinal axis are parallel offset to the first longitudinal axis (Figs. 2-3), and the second longitudinal axis is offset from the third longitudinal axis. See Figs. 1-7 in Muraguchi. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form Taniguchi’s skeleton from plastic, as taught by Muraguchi, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the battery unit of Taniguchi’s electrically driven device along a third longitudinal axis offset from the second longitudinal axis, as taught by Muraguchi, in order to accommodate more batteries to supply power to heh motor in an alternative manner. 
             Regarding claim 2, Taniguchi teaches everything noted above including that the second longitudinal axis and the first longitudinal axis and the third longitudinal axis and the first longitudinal axis are offset by a different offset distance.  
             Regarding claim 3, Taniguchi teaches everything noted above including that the second longitudinal axis and the third longitudinal axis are offset from the first longitudinal axis in opposite transverse directions.  
       
               Regarding claim 4, Taniguchi teaches everything noted above including that the housing (12, 20) and the chassis (34, 36) comprise at least two components.  
               Regarding claim 5, Taniguchi teaches everything noted above except that at least two components comprise a soft and a hard component. However, Official Notice is taken that the use of a soft and hard components in forming a housing or chassis of a tool is old and well known in the art. 
              Regarding claim 7, Taniguchi teaches everything noted above including that the chassis (34, 36) with its skeleton comprises at least an upper wall, a lower wall, a rear wall and a front wall, wherein the front or the rear wall comprise openings or cavities for receiving the battery unit and the motor and wherein the PCB is fixed at a lateral side of the chassis.  
              Regarding claim 8, Taniguchi teaches everything noted above including that the second drive shaft is adapted to be mechanically coupled to at least one cutter unit. See Fig. 4A in Taniguchi. 
               Regarding claim 9, Taniguchi teaches everything noted above including that the electric motor comprises a drive pin rotatable eccentrically about the second longitudinal axis, wherein the drive pin is adapted to be mechanically coupled to the oscillating body 42.  
              Regarding claim 10, Taniguchi teaches everything noted above including that at least one of the housing or the chassis comprises press ribs to secure the motion of the oscillating body in at least one direction.
              Regarding claim 11, Taniguchi teaches everything noted above including that the electrical motor is secured to at least one of the housing, a housing component, the chassis, or a chassis component. 
               Regarding claim 12, Taniguchi teaches everything noted above including that at least one of the housing, a housing component, the chassis, or a chassis component is formed by injection molding.  It should be noted that method of making the product as has nothing to do with the patentability of the product itself. 
               Regarding claim 13, Taniguchi teaches everything noted above including that the electrically driven device further comprises a cap 20 wherein the cap is removably attached to the housing or one of housing components. and wherein the cap is at least covering a button to actuate the electrically driven device.  See Fig. 4B in Taniguchi. 
                Regarding claim 14, Taniguchi teaches everything noted above including that the electric motor and the battery unit are sealed (col. 3, lines 16-34) against moisture penetration, by seals of at least one of the housing, a housing component, the chassis, a chassis component, or a cap.  

9.       Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirokazu et al. (5,193,275), hereinafter Hirokazu, provided by the IDS submitted on 11/29/2022, in view of Muraguchi. Regarding claim 6, Hirokazu teaches  an electrically driven device comprising a housing (20, 40, 41) and a chassis (23, 24), wherein the chassis comprises skeleton (23, 24) for receiving an electric motor 50 having a first drive shaft 51 extending in a first direction, a battery unit 80, and an oscillating body 35 having a second drive shaft 60, wherein the chassis is provided with openings or cavities for receiving the motor 50 and the battery unit 80 side by side in a second direction transverse to the first direction. See Figs. 1-6 in Hirokazu. Hirokazu does not explicitly teach that the skeleton is formed from plastic and also accommodates a printed circuit board (PCB) at a lateral side, also side by side to one of the motor and the battery unit. 
           However, Muraguchi teaches Muraguchi teaches an electrically driven device including a housing 1 and a plastic skeleton 2 (col. 5, lines 20-22) for receiving an electric motor 4 and a battery unit 3 (defined at least by one of the batteries 3; Fig. 2). Muraguchi also teaches skeleton 2 also includes a printed circuit board (PCB) 5 at a lateral side, also side by side to one of the motor 4 and the battery unit 3. See Figs. 1-7 in Muraguchi. It would have been obvious to one 
having ordinary skill in the art at the time the invention was made to form Hirokazu’s  skeleton from plastic, as taught by Muraguchi, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Hirokazu’s electrically driven device with the printed circuit board, as taught by Muraguchi in order to create a compact device with the control board side by side the battery unit.

10.       Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muraguchi in view of Hirokazu. Regarding claim 6, Muraguchi teaches  an electrically driven device comprising a housing 1 and a chassis 2, wherein the chassis comprises a plastic skeleton for receiving an electric motor 4 having a first drive shaft 12 extending in a first direction, a battery unit 3, a printed circuit board (PCB) 5 and an oscillating body 6 having a second drive shaft 13, wherein the chassis is provided with openings or cavities for receiving the motor 4 and the battery unit 3 side by side and is provided  with the printed circuit board (PCB) 5 at a lateral side, also side by side to one of the motor 4 and the battery unit 3. See Figs. 1-7 in Muraguchi. It coudl be argued that Muraguchi does not explicitly teach that the motor and the battery unit located side by side in a second direction transverse  to the first direction. However, Hirokazu teaches  an electrically driven device comprising a housing (20, 40, 41) and a chassis (23, 24), wherein the chassis comprises skeleton (23, 24) for receiving an electric motor 50 having a first drive shaft 51 extending in a first direction, a battery unit 80, and an oscillating body 35 having a second drive shaft 60, wherein the chassis is provided with openings or cavities for receiving the motor 50 and the battery unit 80 side by side in a second direction transverse to the first direction. See Figs. 1-6 in Hirokazu. It would have been obvious to one having ordinary skill in the art at the time the invention was made to accommodate Muraguchi’s battery and motor side by side in a transverse direction, at taught by Hirokazu, in order to reduce the length and the size of the electrically driven device.

9.       Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hirokazu in view of Muraguchi. Regarding claim 15, as best understood, Hirokazu  teaches an electrically driven device comprising a housing (20, 40, 41) and a chassis (23, 24), wherein the chassis comprises a skeleton (23, 24) for receiving an electric motor 50 having a first rotary drive shaft 51, a battery unit 80, and an oscillating body 35 having a second drive shaft 60, wherein a first longitudinal axis is defined arranged along the second drive shaft 60, wherein a second longitudinal axis is defined arranged along the first drive shaft 51, and a third longitudinal axis is defined arranged through the center of the body of the battery unit 80, wherein the second longitudinal axis and the third longitudinal axis are parallel and offset to one another. See Figs. 1-6 in Hirokazu. Hirokazu does not explicitly teach that the skeleton is formed from plastic.  
           However, Muraguchi teaches Muraguchi teaches an electrically driven device including a housing 1 and a plastic skeleton 2 (col. 5, lines 20-22) for receiving an electric motor 4 and a battery unit 3 (defined at least by one of the batteries 3; Fig. 2). See Figs. 1-7 in Muraguchi. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form Hirokazu’s  skeleton from plastic, as taught by Muraguchi, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 


8.       Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirokazu in view of Muraguchi. Regarding claim 1, Hirokazu teaches an electrically driven device comprising a housing (20,40,41) and a chassis (23, 24), wherein the chassis comprises a skeleton (23, 24) for receiving an electric motor 50 having inherently a first drive shaft 51, a battery unit 80 and an oscillating body 60 having a second drive shaft 56, wherein a first longitudinal axis is defined arranged along the second drive shaft 56, wherein a second longitudinal axis is defined arranged along the first drive shaft 51, and a third longitudinal axis is defined arranged through the center of the body of the battery unit 80, the second longitudinal axis and the third longitudinal axis are parallel offset to the first longitudinal axis, and the second longitudinal axis is offset from the third longitudinal axis. See Figs. 1-6 in Hirokazu. 
           Hirokazu does not explicitly teach that the skeleton is formed from plastic and also accommodates a printed circuit board (PCB).  
           However, Muraguchi teaches Muraguchi teaches an electrically driven device including a housing 1 and a plastic skeleton 2 (col. 5, lines 20-22) for receiving an electric motor 4 and a battery unit 3 (defined at least by one of the batteries 3; Fig. 2). Muraguchi also teaches skeleton 2 also includes a printed circuit board (PCB) 5 at a lateral side, also side by side to one of the motor 4 and the battery unit 3. See Figs. 1-7 in Muraguchi. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form Hirokazu’s  skeleton from plastic, as taught by Muraguchi, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Hirokazu’s electrically driven device with the printed circuit board, as taught by Muraguchi in order to create a compact device with the control board side by side the battery unit.

             Regarding claim 2, Hirokazu teaches everything noted above including that the second longitudinal axis and the first longitudinal axis and the third longitudinal axis and the first longitudinal axis are offset by a different offset distance.  
             Regarding claim 3, Hirokazu teaches everything noted above including that the second longitudinal axis and the third longitudinal axis are offset from the first longitudinal axis in opposite transverse directions.         
               Regarding claim 4, Hirokazu teaches everything noted above including that the housing (20, 40, 41) and the chassis (23, 24) comprise at least two components.  
               Regarding claim 5, Hirokazu teaches everything noted above except that at least two components comprise a soft and a hard component. However, Official Notice is taken that the use of a soft and hard components in forming a housing or chassis of a tool is old and well known in the art. 
              Regarding claim 7, Hirokazu, as modified by Muraguchi, teaches everything noted above including that the chassis (23, 24) with its skeleton comprises at least an upper wall, a lower wall, a rear wall and a front wall, wherein the front or the rear wall comprise openings or cavities for receiving the battery unit and the motor and wherein the PCB is fixed at a lateral side of the chassis.  
              Regarding claim 8, Hirokazu teaches everything noted above including that the second drive shaft 56 is adapted to be mechanically coupled to at least one cutter unit 35. See Fig. 6 in Hirokazu.  
               Regarding claim 9, Hirokazu teaches everything noted above including that the electric motor comprises a drive pin 56 (where in this case, the oscillating body is alternatively defined as the device 35 and the second drive shaft is defined as the member 60; Fig. 6) as rotatable eccentrically about the second longitudinal axis, wherein the drive pin 56 is adapted to be mechanically coupled to the oscillating body 60.  
              Regarding claim 10, Hirokazu teaches everything noted above including that at least one of the housing or the chassis comprises press ribs Fig. 6) to secure the motion of the oscillating body in at least one direction.
              Regarding claim 11, Hirokazu teaches everything noted above including that the electrical motor 50 is secured to at least one of the housing, a housing component, the chassis, or a chassis component. 
               Regarding claim 12, Hirokazu teaches everything noted above including that at least one of the housing, a housing component, the chassis, or a chassis component is formed by injection molding.  It should be noted that method of making the product as has nothing to do with the patentability of the product itself. 
               Regarding claim 13, Hirokazu teaches everything noted above including that the electrically driven device further comprises a cap 20 wherein the cap is removably attached to the housing or one of housing components. and wherein the cap is at least covering a button to actuate the electrically driven device.  See Fig. 4B in Taniguchi. 
                Regarding claim 14, Taniguchi teaches everything noted above including that the electric motor and the battery unit are sealed (col. 3, lines 16-34) against moisture penetration, by seals of at least one of the housing, a housing component, the chassis, a chassis component, or a cap.  



Response to Arguments
11.         Applicant’s arguments with respect to claim(s) 1, 6 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12.           All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
               A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
13.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./GHASSEM ALIE/                                                                                                                                                                                                        /GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        December 12, 2022